Exhibit 99.2 NET LEASE STRATEGIC ASSETS FUND L.P. AND SUBSIDIARIES Consolidated Financial Statements and Schedule III For the Years Ended December 31, 2010, 2009 and 2008 (With Report of Independent Registered Accounting Firm Thereon) Report of Independent Registered Public Accounting Firm The Partners Net Lease Strategic Assets Fund L.P.: We have audited the accompanying consolidated balance sheets of Net Lease Strategic Assets Fund L.P. and subsidiaries (“the Partnership”) as of December 31, 2010 and 2009, and the related consolidated statements of operations, changes in partners’ equity, and cash flows for each of the years in the three-year period ended December 31, 2010.In connection with our audits of the consolidated financial statements, we also have audited the accompanying financial statement schedule.These consolidated financial statements and financial statement schedule are the responsibility of the Partnership’s management. Our responsibility is to express an opinion on these consolidated financial statements and financial statement schedule based on our audits. We conducted our audits in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Partnership as of December 31, 2010 and 2009, and the results of its operations and its cash flows for each of the years in the three-year period ended December 31, 2010 in conformity with U.S. generally accepted accounting principles.Also in our opinion, the related financial statement schedule, when considered in relation to the basic consolidated financial statements taken as a whole, presents fairly, in all material respects, the information set forth therein. (signed) KPMG LLP New York, New York February 28, 2011 NET LEASESTRATEGIC ASSETS FUND L.P. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, 2 (Dollars in thousands) ASSETS: Real estate, at cost: Buildings and improvements $ $ Land and land estates Construction in progress 46 Total real estate investments Less accumulated depreciation and amortization ) ) Real estate investments, net Cash and cash equivalents Restricted cash Rent receivable -current Rent receivable -deferred Investment in non-consolidated entity Deferred leasing costs, net of accumulated amortization of $549 and $318 in 2010 and 2009, respectively Deferred loan and other costs, net of accumulated amortization of $376 and $282 in 2010 and 2009, respectively Lease intangibles, net of accumulated amortization of $60,192 and $40,416 in 2010 and 2009, respectively Other assets Total assets $ $ LIABILITIES AND EQUITY: Liabilities: Mortgage notes payable $ $ Note payable—affiliate Accrued interest payable Accounts payable and other liabilities Deferred revenue-below market leases, net of accumulated accretion of $8,807 and $4,248 in 2010 and 2009, respectively Prepaid rent Total liabilities Commitments and contingencies Redeemable preferred equity Partners’ equity Total liabilities and equity $ $ See accompanying notes to consolidated financial statements. 2 NET LEASE STRATEGIC ASSETS FUND L.P. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS YEARS ENDED DECEMBER 31, 2010, 2 (Dollars in thousands) Gross revenues: Rental $ $ $ Tenant reimbursements Total gross revenues Expenses applicable to revenues: Depreciation and amortization ) ) ) Property operating ) ) ) General and administrative ) ) ) Interest and amortization expense ) ) ) Non-operating income 68 15 53 Income (loss) before state and local taxes and equity in loss of non-consolidated entity ) ) State and local taxes ) ) ) Equity in loss of non-consolidated entity ) ) ) Net income (loss) $
